
	
		I
		111th CONGRESS
		2d Session
		H. R. 5410
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Mr. Lipinski
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit corporations which are subject to certain criminal or civil sanctions
		  from engaging in campaign-related activity under such Act, and for other
		  purposes.
	
	
		1.Short Title;
			 Findings
			(a)Short
			 TitleThis Act may be cited
			 as the Accountability in Corporate Political Activity Act
			 of 2010.
			(b)FindingsCongress
			 finds as follows:
				(1)The Supreme Court
			 decision in Citizens United v. FEC allows a corporation to have increased
			 access to the election process by permitting unlimited disbursements from a
			 corporation’s general treasury funds for the purpose of political
			 advocacy.
				(2)As established in the Citizens United case,
			 the Court rejected the argument that political speech of corporations or other
			 associations should be treated differently under the First Amendment simply
			 because such associations are not natural persons, thereby
			 granting corporations the same First Amendment rights as individuals regarding
			 political advocacy.
				(3)In the United States, 48 States prohibit
			 individuals from voting while incarcerated, and 2 States permanently bar
			 individuals convicted of a felony from voting.
				(4)Unlike
			 individuals, corporations are not currently subject to any form of
			 disenfranchisement from the political process due to the conviction of a
			 crime.
				(5)Corporations
			 should be subject to similar regulations and punishments as individuals for
			 violating the law and the public’s trust.
				2.Prohibiting
			 corporations subject to certain criminal or civil sanctions from engaging in
			 campaign-related activity
			(a)ProhibitionSection 316 of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441b) is amended by adding at the end the
			 following new subsection:
				
					(d)Prohibiting
				Corporations Subject to Certain Sanctions From Engaging in Campaign-Related
				Activity
						(1)ProhibitionSubject to paragraph (2), a corporation
				described in subsection (a) may not engage in any campaign-related activity if
				the corporation has been subject to any of the following sanctions:
							(A)The imposition of
				any criminal penalty under any Federal law.
							(B)The imposition of
				a civil money penalty under this Act.
							(C)The imposition of
				a civil money penalty under any other Federal law in an amount equal to or
				greater than $1,000,000.
							(2)Application of
				prohibition
							(A)In
				generalParagraph (1) shall apply with respect to a corporation
				only during such period of time (if any) as may be determined appropriate by
				the court or other entity which imposes the sanction involved.
							(B)Statement if
				prohibition not appliedIf the court or other entity which
				imposes a sanction on a corporation determines that it is not appropriate to
				apply paragraph (1) to the corporation for any period of time, the court or
				other entity shall, at the time of imposing the sanction, publicly disseminate
				and file with the Commission a statement of the court’s or other entity’s
				reasons for not applying paragraph (1) to the corporation.
							(3)Campaign-related
				activity definedIn this paragraph, the term
				campaign-related activity means, with respect to a
				corporation—
							(A)the making of a
				contribution by a separate segregated fund of the organization established and
				administered pursuant to subsection (b)(2)(C);
							(B)the disbursement
				of funds for an independent expenditure; or
							(C)the disbursement
				of funds for an electioneering communication described in section
				304(f).
							.
			(b)Dissemination of
			 Information on Availability of SanctionUpon the enactment of
			 this Act, the Federal Election Commission shall disseminate information to the
			 public, and shall notify each State, regarding the availability of the
			 prohibition described in section 316(d) of the Federal Election Campaign Act of
			 1971, as added by subsection (a), as a sanction applicable to corporations
			 subject to any of the sanctions described in section 316(d)(1) of such
			 Act.
			(c)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to penalties imposed on or after the date of the enactment of this
			 Act.
			3.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
		
